DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to filing field on 11/24/2020.
•	Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner

Claim Objections
Claims 9 is objected to because of the following informalities:
In claim 9, line 1, “The method of clam 8,” Should read “The method of claim 8,” 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20 is rejected under 35 U.S.C. 103 as being unpatentable over Shaag (US Pub. No. 20210118161), in view of Ebrahimi Afrouzi (US Pub. No. 20220066456).

As per Claim 1, Shaag teaches A method comprising:
detecting, by a plurality of sensors, an object on a road that a vehicle travels, wherein each sensor of the plurality of sensors is configured to detect different types of the object; (Shaag, see at least [0035] “A variety of vehicle environment modeling techniques may be used with a variety of sensor configurations. When using a camera (e.g., visual light spectrum, infrared (IR), etc.), the sensors produce an image composed of pixels...such as how the vehicle is moving, how other vehicles are moving, how objects (e.g., people, animals, balls, etc.) are moving, obstacles in the road, etc.”)
identifying, by the processor, a plurality of maneuvering options of the vehicle corresponding to the object type; calculating, by the processor, risk values of each maneuvering option; (Shaag, see at least [0390] “In Example 135, the subject matter of Example 134 includes determining the driving response solution including selecting the driving response solution from among a plurality of potential driving response options based on a risk avoidance determination scheme.” And also see at least [0170] “For instance, in an example embodiment, there may be varying degrees of need for driving response in response to puddle detection. The following table illustrates several examples of situations calling for different degrees of need or preference for puddle response. Various situations are presented with corresponding risk score increment values. A risk score increment represents a corresponding contribution of each situation to a computed risk assessment.” Examiner notes that the puddle in this case is interpreted as an object type and the processor calculates situations in which the vehicle can approach the puddle, ex, go through the puddle, go around the puddle, etc.)
and selecting, by the processor, a maneuvering option of the plurality of maneuvering options, wherein a risk value of the selected maneuvering option is equal to or less than a predetermined risk value. (Shaag, see at least [0181] “In operation 2006, an intra-lane shift is evaluated as a potential driving response. In operation 2008, the lane change is evaluated as a potential driving response. In-lane shift is a less-disruptive option for vehicle occupants and nearby vehicles than lane changes, but it may also be less effective based on the position and size of the puddle and the speed of the vehicle.”)
Shaag does not teach, after detecting the object on the road, classifying, by a processor, the object into an object type;
However, Ebrahimi Afrouzi teach after detecting the object on the road, classifying, by a processor, the object into an object type; (Ebrahimi Afrouzi, see at least [0392], “In some embodiments, an object is classified when the actual object type is determined (e.g., bike, toy car, remote control, keys, etc.). In some embodiments, an object is labelled when the processor classifies the object.”  And see at least [0413] “In some embodiments, the processor of the robot may recognize a direction of movement of a human or animal or object (e.g., car) based on sensor data (e.g., acoustic sensor, camera sensor, etc.)…. For example, the processor may determine the probability of which direction a person will move next based on image data indicating the person is riding a bicycle and road data (e.g., is there a path that would allow the person to drive the bike in a right or left direction). For example, based on recognizing a car or a bike and known roadways, the processor of the robot may determine probabilities of different possible directions. If the processor analyzes image sensor data and determines the size of a person or dog are decreasing, the processor may determine that it is likely that the person or dog is moving in a direction away from the robot.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Shaag such that it incorporates Ebrahimi Afrouzi’s teaching of after detecting the object on the road, classifying, by a processor, the object into an object type because Ebrahimi Afrouzi further teach detecting an object on the road and classifying the object into an object type which helps machine learning algorithms to prioritize certain objects such as humans over other objects (e.g. a bike). 
  
As per Claim 2, modified Shaag teaches The method of claim 1, wherein identifying the plurality of maneuvering options comprises: identifying the plurality of maneuvering options based on surrounding vehicles and structures detected by the plurality of sensors. (Shaag, see at least FIG. 18 and [0183] “Each of these criteria may be computationally evaluated considering a situational assessment, for example. As a result of considering the situational assessment as part of applying the criteria in operations 2004-2012, certain driving responses may be more preferable, or less preferable, according to the prevailing conditions. Thus, for example, the presence and relative distance(s) to any nearby vehicles may affect the extent to which reducing speed, lane changes, lane shifting, or swerving, or a combination of these driving responses, may be selected to respond to the detection of a puddle. In an example, swerving may be an intra-lane swerve, whereby the vehicle does not change lanes, but rather reorients itself within the lane to avoid the puddle.” Also see at least [0151] where vehicles and pedestrians can be detected and sides of vehicles and buildings can be detected based off their reflective surfaces)

As per Claim 3, modified Shaag teaches The method of claim 1, wherein identifying the plurality of maneuvering options comprises: identifying the plurality of maneuvering options of the vehicle that includes at least one of: a first maneuvering option of determining a new trajectory to avoid contact with the object; (Shaag, see at least [0183] “Thus, for example, the presence and relative distance(s) to any nearby vehicles may affect the extent to which reducing speed, lane changes, lane shifting, or swerving, or a combination of these driving responses, may be selected to respond to the detection of a puddle. In an example, swerving may be an intra-lane swerve, whereby the vehicle does not change lanes, but rather reorients itself within the lane to avoid the puddle.”) 
a second maneuvering option of controlling the vehicle to a full stop before the object; or a third maneuvering option of driving the vehicle through the object. (Shaag, see at least [0183] “For example, if the host vehicle detects a puddle and detects a pedestrian, the host vehicle may slow down so as to pass more slowly through the puddle than if the pedestrian is not detected.”)

As per Claim 4, modified Shaag teaches The method of claim 3, wherein selecting the maneuvering option comprises: determining whether a risk value of the third maneuvering option is less than a risk value of the first maneuvering option or a risk value of the second maneuvering option; and
when it is determined that the risk value of the third maneuvering option is less than the risk value of the first maneuvering option or the risk value of the second maneuvering option, selecting the third maneuvering option. (Shaag, see Fig. 17-20 in which element 1712 determines a current situational scenario, elements 1804 determine objects shape and size, elements 1904, and 1906 determine road condition and pedestrian presence. And based on this information and the present scenario, different maneuver options can be suggested as shown in Fig. 20 in which the maneuver option with the least risk will be chosen. Also see at least [0378] “In Example 123, the subject matter of Example 122 includes, wherein the navigational maneuver is at least one of slowing the vehicle, performing an intra-lane swerve such that a new path of the vehicle is far enough from the target to prevent the target from being struck by a splash, or perform an intra-lane swerve such that the new path of the vehicle no longer passes through the puddle.” Examiner notes that in paragraphs [0379] and [0380] shows that different targets are suggested as examples. Based on what the target is and what the scenario might be, different maneuvers can be determined in which the maneuver that has the lowest risk value is selected.)

As per Claim 5, modified Shaag teaches The method of claim 3, wherein selecting the maneuvering option comprises: comparing the risk values of the each maneuvering option; and selecting the maneuvering option having a lowest risk value. (Shaag, see Fig. 17-20 in which element 1712 determines a current situational scenario, elements 1804 determine objects shape and size, elements 1904, and 1906 determine road condition and pedestrian presence. And based on this information and the present scenario, different maneuver options can be suggested as shown in Fig. 20 in which the maneuver option with the least risk will be chosen.)

As per Claim 6, modified Shaag teaches The method of claim 3, wherein selecting the maneuvering option comprises: receiving, from the plurality of sensors, additional object information including a size of the object, whether the object is moving, and whether the object is a living material; (Shaag, see at least Fig. 17 and Fig. 18 where object motion can be detected from the sensors and where object size and shape is also detected. Also see at least [0388] where “In Example 133, the subject matter of Examples 126-132 includes, wherein determining any presence of a pedestrian in a vicinity of the puddle includes processing the sequence of images to perform an object-recognition operation configured to detect a human.”)
determining whether the size of the object is smaller than a predetermined threshold size; and when it is determined that the size of the object is smaller than the predetermined threshold size, selecting the third maneuvering option. (Shaag, see at least [0172-1073] where if the dimension of a puddle or pothole is defined below a certain threshold, the puddle/pothole may be too small to cause a splash or pothole associated harm. Also see at least [0171] “A large pothole also has the potential for knocking the vehicle off its course if the vehicle is traveling at high speed. A very large puddle across a major part of the road may be due to a dip in the road's surface in which the water accumulated. This type of puddle may mask a serious road hazard, such as a washout. A very large puddle covering much of the road surface may also have a depth that may cause a severe vehicle loss of control, such as due to hydroplaning, or extreme depth that exceeds the vehicle's engine air intake's height.” Since the puddle/pothole has to meet a certain threshold to be considered a non-splash and to not cause any pothole-associated harm, if the object is small enough, a maneuver of going through the pothole can be an option.)

As per Claim 7, modified Shaag teaches The method of claim 6, wherein selecting the maneuvering option comprises: when it is determined that the size of the object is greater than or equal to the predetermined threshold size, selecting either the first maneuvering option or the second maneuvering option. (Shaag, see at least [0172-1073] where if the dimension of a puddle or pothole is defined below a certain threshold, the puddle/pothole may be too small to cause a splash or pothole associated harm. Also see at least [0181] “At operation 2006, an intra-lane shift is assessed as a potential driving response. At operation 2008, a lane change is assessed as a potential driving response. The intra-lane shift is a less-disruptive option to the vehicle's occupants and to nearby vehicles than a lane change, though it may also be less effective based on the positioning and size of the puddle and the vehicle's speed.”)

As per Claim 8, modified Shaag teaches determining whether the risk value of the third maneuvering option is less than the predetermined risk value; and when it is determined that the risk value of the third maneuvering option is less than the predetermined risk value, selecting the third maneuvering option. (Shaag, see Fig. 17-20 in which element 1712 determines a current situational scenario, elements 1804 determine objects shape and size, elements 1904, and 1906 determine road condition and pedestrian presence. And based on this information and the present scenario, different maneuver options can be suggested as shown in Fig. 20 in which the maneuver option with the least risk will be chosen. Also see at least [0378] “In Example 123, the subject matter of Example 122 includes, wherein the navigational maneuver is at least one of slowing the vehicle, performing an intra-lane swerve such that a new path of the vehicle is far enough from the target to prevent the target from being struck by a splash, or perform an intra-lane swerve such that the new path of the vehicle no longer passes through the puddle.” Examiner notes that in paragraphs [0379] and [0380] shows that different targets are suggested as examples. Based on what the target is and what the scenario might be, different maneuvers can be determined in which the maneuver that has the lowest risk value is selected.)
Shaag does not teach, wherein selecting the third maneuvering option further comprises: calculating a risk value associated with the third maneuvering option by multiplying a first value with a second value, wherein the first value includes a normalized value associated with each detection feature of a plurality of detection features, and the second value includes a weighted parameter corresponding to the each detection feature;
However, Ebrahimi Afrouzi teaches, wherein selecting the third maneuvering option further comprises:
calculating a risk value associated with the third maneuvering option by multiplying a first value with a second value, wherein the first value includes a normalized value associated with each detection feature of a plurality of detection features, and the second value includes a weighted parameter corresponding to the each detection feature; (Ebrahimi Afrouzi, see at least [1160] “In some embodiments, a hierarchy may be used by the processor to prioritize importance of features (e.g., different weights may be mapped to such features in a differentiable weighted, normalized sum).” Also see at least [0520] “For every observation x the function α(x) takes one of values α.sub.1, . . . , α.sub.a. In some embodiments, the processor determines the overall risk R of making decisions based on the policy by determining the total expected loss. In some embodiments, the processor determines the overall risk as the integral of all possible decisions, R=∫R(α(x)|x)P(x)dx, wherein dx is equivalent to n.”)

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Shaag such that it incorporates Ebrahimi Afrouzi’s teaching of wherein selecting the third maneuvering option further comprises: calculating a risk value associated with the third maneuvering option by multiplying a first value with a second value, wherein the first value includes a normalized value associated with each detection feature of a plurality of detection features, and the second value includes a weighted parameter corresponding to the each detection feature; because Ebrahimi Afrouzi further teach reducing total risk by observing all of the inputs data obtained by the Neural network. (Ebrahimi Afrouzi, see at least [0524])

As per Claim 9, modified Shaag does not teach, wherein selecting the third maneuvering option further comprises: providing, to an artificial intelligence circuitry, a set of driving data to evaluate performance of each machine learning model of a plurality of machine learning models, wherein the artificial intelligence circuitry executed the plurality of machine learning models that have been trained with the driving data; selecting a machine learning model satisfying a predetermined criterion; and calculating the second value using the selected machine learning model.
However, Ebrahimi Afrouzi teaches, wherein selecting the third maneuvering option further comprises: providing, to an artificial intelligence circuitry, a set of driving data to evaluate performance of each machine learning model of a plurality of machine learning models, wherein the artificial intelligence circuitry executed the plurality of machine learning models that have been trained with the driving data; (Ebrahimi Afrouzi, [0634] In embodiments, a trained neural network (or simple ML algorithm) may learn to play a light pattern such that the neural network may better make sense of the environment. In another case, the neural network may learn what sequence/pattern/resolution to play for different scenarios or situations to yield a best result. With a large set of training data points computation logic may be formed which is much more robust than manually crafted look up tables.)
selecting a machine learning model satisfying a predetermined criterion; (Ebrahimi Afrouzi, [0281-0282] where depending on the embodiment, various techniques and machine learning models are used to keep track of data categories. Also see [0292] In some embodiments, other networks may be used such as convolutional neural network, time delay neural network, recurrent network, etc.)
and calculating the second value using the selected machine learning model. (Ebrahimi Afrouzi, [0281-0282] where depending on the embodiment, various techniques and machine learning models are used to keep track of data categories. Examiner notes that once a learning model is selected it’s obvious to calculate a value presented using the same selected learning model for more accurate comparison between the results.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Shaag such that it incorporates Ebrahimi Afrouzi’s teaching of wherein selecting the third maneuvering option further comprises: providing, to an artificial intelligence circuitry, a set of driving data to evaluate performance of each machine learning model of a plurality of machine learning models, wherein the artificial intelligence circuitry executed the plurality of machine learning models that have been trained with the driving data; selecting a machine learning model satisfying a predetermined criterion; and calculating the second value using the selected machine learning model because Ebrahimi Afrouzi further teach being able to evaluate different machine learning models with driving data to ensure that different types of machine learning models are accurate and are able to obtain more precise results of calculation values. 

As per Claim 10, modified Shaag teaches calculating, by the processor, the risk values of the each maneuvering option. (Shaag, see at least [0170] “Various situations are presented with corresponding risk score increment values. A risk score increment represents a corresponding contribution of each situation to a computed risk assessment.”)
Shaag does not teach The method of claim 1, wherein the method further comprises: detecting, by the plurality of sensors, a material of the object; after detecting the material of the object, classifying, by the processor, the object, into a material type; identifying, by the processor, a plurality of maneuvering options of the vehicle corresponding to the material type;
However, Ebrahimi Afrouzi teaches The method of claim 1, wherein the method further comprises: detecting, by the plurality of sensors, a material of the object; after detecting the material of the object, classifying, by the processor, the object, into a material type; (Ebrahimi Afrouzi, see at least [1140] “Therefore, the results provided by a spectrometer may be used to distinguish a material or texture and hence a type of object. For example, output of a spectrometer may be used to identify liquids, animals, or dog incidents.”)
identifying, by the processor, a plurality of maneuvering options of the vehicle corresponding to the material type; and (Ebrahimi Afrouzi, see at least [1512] “The method of embodiments 1-7, wherein at least one action of the robot in response to identifying the class to which the at least one object belongs comprises at least one of executing an altered navigation path to avoid driving over the object identified and maneuvering around the object identified and continuing along the planned navigation path.” Examiner notes that the robot is able to identify a material type and distinguish a material object type. Using this information, the robot is able to distinguish a liquid and maneuver around the identified liquid.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Shaag such that it incorporates Ebrahimi Afrouzi’s teaching of wherein the method further comprises: detecting, by the plurality of sensors, a material of the object; after detecting the material of the object, classifying, by the processor, the object, into a material type; identifying, by the processor, a plurality of maneuvering options of the vehicle corresponding to the material type; because Ebrahimi Afrouzi further teaches how to detect an object’s material and further classify an object based on the type of material. Doing so helps for neural networks to better distinguish a type of object and understand how to better maneuver around certain objects (EX: a puddle compared to leaves on the road). (Ebrahimi Afrouzi, see at least [1140] and [1512].)

As per Claim 11, Shaag teaches A system comprising: a processor; a plurality of sensors operatively connected to the processor, the plurality of sensors configured to: detect an object on a road that a vehicle travels; (Shaag, see at least [0035] “A variety of vehicle environment modeling techniques may be used with a variety of sensor configurations. When using a camera (e.g., visual light spectrum, infrared (IR), etc.), the sensors produce an image composed of pixels...such as how the vehicle is moving, how other vehicles are moving, how objects (e.g., people, animals, balls, etc.) are moving, obstacles in the road, etc.” Also see [0171] “A very large puddle across a major part of the road may be due to a dip in the road's surface in which the water accumulated. This type of puddle may mask a serious road hazard, such as a washout. A very large puddle covering much of the road surface may also have a depth that may cause a severe vehicle loss of control, such as due to hydroplaning, or extreme depth that exceeds the vehicle's engine air intake's height.”)
detect surrounding vehicles and structures (Shaag, see at least [0151] where vehicles and pedestrians can be detected, and sides of vehicles and buildings can be detected based off their reflective surfaces.); 
and non-transitory memory storing instructions executable to evaluate risk values of each maneuvering option of a plurality of maneuvering options; (Shaag, see at least [0242] “The term “machine readable medium” may include any medium that is capable of storing, encoding, or carrying instructions for execution by the machine 2700 and that cause the machine 2700 to perform any one or more of the techniques of the present disclosure, or that is capable of storing, encoding or carrying data structures used by or associated with such instructions.”)
wherein the processor is configured to execute the instructions stored in the non-transitory memory to: classify the object into an object type; (Shaag, see at least [242] “The term “machine readable medium” may include any medium that is capable of storing, encoding, or carrying instructions for execution by the machine 2700 and that cause the machine 2700 to perform any one or more of the techniques of the present disclosure, or that is capable of storing, encoding or carrying data structures used by or associated with such instructions.” Also see at least [0170] “For instance, in an example embodiment, there may be varying degrees of need for driving response in response to puddle detection. The following table illustrates several examples of situations calling for different degrees of need or preference for puddle response. Various situations are presented with corresponding risk score increment values. A risk score increment represents a corresponding contribution of each situation to a computed risk assessment.” Examiner notes that the puddle in this case is interpreted as an object type and the processor calculates situations in which the vehicle can approach the puddle, ex, go through the puddle, go around the puddle, etc.)
identify a plurality of maneuvering options of the vehicle corresponding to the object type; (Shaag, see at least [0390] “In Example 135, the subject matter of Example 134 includes determining the driving response solution including selecting the driving response solution from among a plurality of potential driving response options based on a risk avoidance determination scheme.” And also see at least [0170] “For instance, in an example embodiment, there may be varying degrees of need for driving response in response to puddle detection. The following table illustrates several examples of situations calling for different degrees of need or preference for puddle response. Various situations are presented with corresponding risk score increment values. A risk score increment represents a corresponding contribution of each situation to a computed risk assessment.” Examiner notes that the puddle in this case is interpreted as an object type and the processor calculates situations in which the vehicle.)
calculate the risk values of the each maneuvering option; and (Shaag, see at least [0170] “Various situations are presented with corresponding risk score increment values. A risk score increment represents a corresponding contribution of each situation to a computed risk assessment.”)
select a maneuvering option, wherein a risk value of the selected maneuvering option is equal to or less than a predetermined risk value. (Shaag, see at least [0181] “In operation 2006, an intra-lane shift is evaluated as a potential driving response. In operation 2008, the lane change is evaluated as a potential driving response. In-lane shift is a less-disruptive option for vehicle occupants and nearby vehicles than lane changes, but it may also be less effective based on the position and size of the puddle and the speed of the vehicle.”)
Shaag does not teach detect a material of the object; 
However, Ebrahimi Afrouzi teaches detect a material of the object; (Ebrahimi Afrouzi, see at least [1140] “Therefore, the results provided by a spectrometer may be used to distinguish a material or texture and hence a type of object. For example, output of a spectrometer may be used to identify liquids, animals, or dog incidents.”)

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Shaag such that it incorporates Ebrahimi Afrouzi’s teaching of detect a material of the object; because Ebrahimi Afrouzi further teaches how to detect an object’s material and further classify an object based on the type of material. Doing so helps for neural networks to better distinguish a type of object. (Ebrahimi Afrouzi, see at least [1140])

As per Claim 12, modified Shaag teaches The system of claim 11, wherein the processor is further configured to: identify the plurality of maneuvering options based on the surrounding vehicles and the structures. (Shaag, see at least [0183] “Each of these criteria may be computationally evaluated considering a situational assessment, for example. As a result of considering the situational assessment as part of applying the criteria in operations 2004-2012, certain driving responses may be more preferable, or less preferable, according to the prevailing conditions. Thus, for example, the presence and relative distance(s) to any nearby vehicles may affect the extent to which reducing speed, lane changes, lane shifting, or swerving, or a combination of these driving responses, may be selected to respond to the detection of a puddle. In an example, swerving may be an intra-lane swerve, whereby the vehicle does not change lanes, but rather reorients itself within the lane to avoid the puddle.” Also see at least [0151] where vehicles and  pedestrians can be detected and sides of vehicles and buildings can be detected based off their reflective surfaces.)

As per Claim 13, modified Shaag teaches The system of claim 11, wherein, when identifying the plurality of maneuvering options, the processor is configured to: identify the plurality of maneuvering options of the vehicle that includes at least one of: a first maneuvering option of determining a new trajectory to avoid contact with the object; (Shaag, see at least [0183] “Thus, for example, the presence and relative distance(s) to any nearby vehicles may affect the extent to which reducing speed, lane changes, lane shifting, or swerving, or a combination of these driving responses, may be selected to respond to the detection of a puddle. In an example, swerving may be an intra-lane swerve, whereby the vehicle does not change lanes, but rather reorients itself within the lane to avoid the puddle.”)a second maneuvering option of controlling the vehicle to a full stop before the object; or a third maneuvering option of driving the vehicle through the object. (Shaag, see at least [0183] “For example, if the host vehicle detects a puddle and detects a pedestrian, the host vehicle may slow down so as to pass more slowly through the puddle than if the pedestrian is not detected.”)

As per Claim 14, modified Shaag teaches The system of claim 13, wherein, when selecting the maneuvering option, the processor is configured to: determine whether a risk value of the third maneuvering option is less than a risk value of the first maneuvering option or a risk value of the second maneuvering option; and when it is determined that the risk value of the third maneuvering option is less than the risk value of the first maneuvering option or the risk value of the second maneuvering option, select the third maneuvering option. (Shaag, see Fig. 17-20 in which element 1712 determines a current situational scenario, elements 1804 determine objects shape and size, elements 1904, and 1906 determine road condition and pedestrian presence. And based on this information and the present scenario, different maneuver options can be suggested as shown in Fig. 20 in which the maneuver option with the least risk will be chosen. Also see at least [0378] “In Example 123, the subject matter of Example 122 includes, wherein the navigational maneuver is at least one of slowing the vehicle, performing an intra-lane swerve such that a new path of the vehicle is far enough from the target to prevent the target from being struck by a splash, or perform an intra-lane swerve such that the new path of the vehicle no longer passes through the puddle.” Examiner notes that in paragraphs [0379] and [0380] shows that different targets are suggested as examples. Based on what the target is and what the scenario might be, different maneuvers can be determined in which the maneuver that has the lowest risk value is selected.)

As per Claim 15, modified Shaag teaches The system of claim 13, wherein, when selecting the maneuvering option, the processor is configured to: compare the risk values of each maneuvering option; and select the maneuvering option having a lowest risk value. (Shaag, see Fig. 17-20 in which element 1712 determines a current situational scenario, elements 1804 determine objects shape and size, elements 1904, and 1906 determine road condition and pedestrian presence. And based on this information and the present scenario, different maneuver options can be suggested as shown in Fig. 20 in which the maneuver option with the least risk will be chosen.)

As per Claim 16, modified Shaag teaches The system of claim 13, wherein, when selecting the maneuvering option, the processor is configured to: receive, from the plurality of sensors, additional object information including a size of the object, whether the object is moving, and whether the object is a living material; (Shaag, see at least Fig. 17 and Fig. 18 where object motion can be detected from the sensors and where object size and shape is also detected. Also see at least [0388] where “In Example 133, the subject matter of Examples 126-132 includes, wherein determining any presence of a pedestrian in a vicinity of the puddle includes processing the sequence of images to perform an object-recognition operation configured to detect a human.”)
determine whether the size of the object is smaller than a predetermined threshold size; and when it is determined that the size of the object is smaller than the predetermined threshold size, select the third maneuvering option. (Shaag, see at least [0172-1073] where if the dimension of a puddle or pothole is defined below a certain threshold, the puddle/pothole may be too small to cause a splash or pothole associated harm. Also see at least [0171] “A large pothole also has the potential for knocking the vehicle off its course if the vehicle is traveling at high speed. A very large puddle across a major part of the road may be due to a dip in the road's surface in which the water accumulated. This type of puddle may mask a serious road hazard, such as a washout. A very large puddle covering much of the road surface may also have a depth that may cause a severe vehicle loss of control, such as due to hydroplaning, or extreme depth that exceeds the vehicle's engine air intake's height.” Since the puddle/pothole has to meet a certain threshold to be considered a non-splash and to not cause any pothole-associated harm, if the object is small enough, a maneuver of going through the pothole can be an option.)

As per Claim 17, modified Shaag teaches The system of claim 16, wherein, when selecting the maneuvering option, the processor is configured to: when it is determined that the size of the object is greater than or equal to the predetermined threshold size, select either the first maneuvering option or the second maneuvering option. (Shaag, see at least [0172-1073] where if the dimension of a puddle or pothole is defined below a certain threshold, the puddle/pothole may be too small to cause a splash or pothole associated harm. Also see at least [0181] “At operation 2006, an intra-lane shift is assessed as a potential driving response. At operation 2008, a lane change is assessed as a potential driving response. The intra-lane shift is a less-disruptive option to the vehicle's occupants and to nearby vehicles than a lane change, though it may also be less effective based on the positioning and size of the puddle and the vehicle's speed.”)

As per Claim 18, modified Shaag teaches determine whether the risk value of the third maneuvering option is less than the predetermined risk value; and
when it is determined that the risk value of the third maneuvering option is less than the predetermined risk value, select the third maneuvering option. (Shaag, see Fig. 17-20 in which element 1712 determines a current situational scenario, elements 1804 determine objects shape and size, elements 1904, and 1906 determine road condition and pedestrian presence. And based on this information and the present scenario, different maneuver options can be suggested as shown in Fig. 20 in which the maneuver option with the least risk will be chosen. Also see at least [0378] “In Example 123, the subject matter of Example 122 includes, wherein the navigational maneuver is at least one of slowing the vehicle, performing an intra-lane swerve such that a new path of the vehicle is far enough from the target to prevent the target from being struck by a splash, or perform an intra-lane swerve such that the new path of the vehicle no longer passes through the puddle.” Examiner notes that in paragraphs [0379] and [0380] shows that different targets are suggested as examples. Based on what the target is and what the scenario might be, different maneuvers can be determined in which the maneuver that has the lowest risk value is selected.)
Shaag does not teach The system of claim 16, wherein, when selecting the third maneuvering option, the processor is further configured to:
calculate a risk value associated with the third maneuvering option by multiplying a first value with a second value, wherein the first value includes a normalized value associated with each detection feature of a plurality of detection features, and the second value includes a weighted parameter corresponding to the each detection feature;
However, Ebrahimi Afrouzi teaches The system of claim 16, wherein, when selecting the third maneuvering option, the processor is further configured to:
calculate a risk value associated with the third maneuvering option by multiplying a first value with a second value, wherein the first value includes a normalized value associated with each detection feature of a plurality of detection features, and the second value includes a weighted parameter corresponding to the each detection feature; (Ebrahimi Afrouzi, see at least [1160] “In some embodiments, a hierarchy may be used by the processor to prioritize importance of features (e.g., different weights may be mapped to such features in a differentiable weighted, normalized sum).” Also see at least [0520] For every observation x the function α(x) takes one of values α.sub.1, . . . , α.sub.a. In some embodiments, the processor determines the overall risk R of making decisions based on the policy by determining the total expected loss. In some embodiments, the processor determines the overall risk as the integral of all possible decisions, R=∫R(α(x)|x)P(x)dx, wherein dx is equivalent to n.

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Shaag such that it incorporates Ebrahimi Afrouzi’s teaching of wherein selecting the third maneuvering option further comprises: calculating a risk value associated with the third maneuvering option by multiplying a first value with a second value, wherein the first value includes a normalized value associated with each detection feature of a plurality of detection features, and the second value includes a weighted parameter corresponding to the each detection feature; because Ebrahimi Afrouzi further teach reducing total risk by observing all of the inputs data obtained by the Neural network. (Ebrahimi Afrouzi, see at least [0524])

As per Claim 19, modified Shaag does not teach teaches, wherein the system further comprises: an artificial intelligence circuitry operatively connected to the processor, the artificial intelligence circuitry configured to: execute a plurality of machine learning models that have been trained with driving data; evaluate performance of each machine learning model of the plurality of machine learning models using the driving data; select a machine learning model satisfying a predetermined criterion; and calculate the second value using the selected machine learning model.
However, Ebrahimi Afrouzi teaches, wherein the system further comprises: an artificial intelligence circuitry operatively connected to the processor, the artificial intelligence circuitry configured to: execute a plurality of machine learning models that have been trained with driving data; (Ebrahimi Afrouzi, [0634] In embodiments, a trained neural network (or simple ML algorithm) may learn to play a light pattern such that the neural network may better make sense of the environment. In another case, the neural network may learn what sequence/pattern/resolution to play for different scenarios or situations to yield a best result. With a large set of training data points computation logic may be formed which is much more robust than manually crafted look up tables.)
evaluate performance of each machine learning model of the plurality of machine learning models using the driving data; (Ebrahimi Afrouzi, [0469] “In embodiments, machine learning, computer vision and convolutional neural network methods may be used as additional tools to adjudicate and pick the right answer from a group of candidates. In some embodiments, the sensor capturing data may be configured to use point cloud readings to distinguish between moving objects, stationary objects, and background which is structural in nature”)
select a machine learning model satisfying a predetermined criterion; (Ebrahimi Afrouzi, [0281-0282] where depending on the embodiment, various techniques and machine learning models are used to keep track of data categories. Also see [0292] In some embodiments, other networks may be used such as convolutional neural network, time delay neural network, recurrent network, etc.)
and calculate the second value using the selected machine learning model. (Ebrahimi Afrouzi, see at least [1189] “In some embodiments, the processor may determine an object type of an object using a convolutional neural network trained using real world images of different objects under different environmental conditions. In some embodiments, the system of the robot may periodically download an update that includes new object types that are recognizable.” Also see at least [1237] wherein the processor can use machine learning to predict environmental characteristics using sensor data. The processor can also choose actions and settings in response to predicted or measured environmental characteristics. It can also classify data as well.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Shaag such that it incorporates Ebrahimi Afrouzi’s teaching of wherein the system further comprises: an artificial intelligence circuitry operatively connected to the processor, the artificial intelligence circuitry configured to: execute a plurality of machine learning models that have been trained with driving data; evaluate performance of each machine learning model of the plurality of machine learning models using the driving data; select a machine learning model satisfying a predetermined criterion; and calculate the second value using the selected machine learning model because Ebrahimi Afrouzi further teaches how to detect an object’s material and further classify an object based on the type of material. Doing so helps for neural networks to better distinguish a type of object and understand how to better maneuver around certain objects (EX: a puddle compared to leaves on the road). (Ebrahimi Afrouzi, see at least [1140] and [1512].)

As per Claim 20, modified Shaag teaches calculate the risk values of the each maneuvering option (Shaag, see at least [0170] “Various situations are presented with corresponding risk score increment values. A risk score increment represents a corresponding contribution of each situation to a computed risk assessment.”)
Shaag does not teach The system of claim 11, wherein, when calculating the risk values of the each maneuvering option, the processor is configured to: classify the object into a material type; 
However, Ebrahimi Afrouzi teaches The system of claim 11, wherein, when calculating the risk values of the each maneuvering option, the processor is configured to: classify the object into a material type; identifying a plurality of maneuvering options of the vehicle corresponding to the material type; and (Ebrahimi Afrouzi, see at least [1140] “Therefore, the results provided by a spectrometer may be used to distinguish a material or texture and hence a type of object. For example, output of a spectrometer may be used to identify liquids, animals, or dog incidents.”)
identifying a plurality of maneuvering options of the vehicle corresponding to the material type; and (Ebrahimi Afrouzi, see at least [1512] “The method of embodiments 1-7, wherein at least one action of the robot in response to identifying the class to which the at least one object belongs comprises at least one of executing an altered navigation path to avoid driving over the object identified and maneuvering around the object identified and continuing along the planned navigation path.” Examiner notes that the robot is able to identify a material type and distinguish a material object type. Using this information, the robot is able to distinguish a liquid and maneuver around the identified liquid.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Shaag such that it incorporates Ebrahimi Afrouzi’s teaching of wherein the method further comprises: detecting, by the plurality of sensors, a material of the object; after detecting the material of the object, classifying, by the processor, the object, into a material type; identifying, by the processor, a plurality of maneuvering options of the vehicle corresponding to the material type; because Ebrahimi Afrouzi further teaches how to detect an object’s material and further classify an object based on the type of material. Doing so helps for neural networks to better distinguish a type of object and understand how to better maneuver around certain objects (EX: a puddle compared to leaves on the road). (Ebrahimi Afrouzi, see at least [1140] and [1512].)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANWAR MOHAMED whose telephone number is (571) 272-3562.  The examiner can normally be reached during the hours, 7:30 AM - 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ANWAR MOHAMED/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661